Name: Commission Regulation (EC) No 1134/94 of 18 May 1994 establishing a provisional quantitative limit on imports into the Community of certain textile products (category 28) originating in the Islamic Republic of Pakistan
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  international trade
 Date Published: nan

 No L 127/8 Official Journal of the European Communities 19 . 5 . 94 COMMISSION REGULATION (EC) No 1134/94 of 18 May 1994 establishing a provisional quantitative limit on imports into the Community of certain textile products (category 28) originating in the Islamic Republic of Pakistan Pakistan before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in Pakistan and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 195/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established ; Whereas imports into the Community of certain textile products (category 28) specified in the Annex hereto and originating in the Islamic Republic of Pakistan (herein after referred to as 'Pakistan ') have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regulation (EEC) No 3030/93 ; Whereas, in accordance with Article 10 (3) of Regulation (EEC) No 3030/93, on 25 March 1994 Pakistan was noti ­ fied of a request for consultations ; Whereas, pending a mutually satisfactory solution , the Commission has requested Pakistan for a provisional period of three months to limit its exports to the Community of products falling within category 28 to the provisional quantitative limit set out in the Annex with effect from the date of the request for consultations ; Whereas pending the outcome of the requested consulta ­ tions a quantitative limit identical to the one requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas it is appropriate to apply to imports into Community of products for which the quantitative limit is introduced the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation ; Whereas the products in question exported from Pakistan between 25 March 1994 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Article 2 1 . Products referred to in Article 1 shipped from Pakistan to the Community before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from Pakistan to the Community after the entry into force of this Regulation shall be subject to the provisions of Regulation (EEC) No 3030/93 which apply to imports into the Community of products subject to the quantitative limits set out in Annex V of the said Regulation. 3 . All quantities of products shipped from Pakistan to the Community on or after 25 March 1994 and released for free circulation shall be deducted from the quantita ­ tive limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from Pakistan before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 275, 8 . 11 . 1993, p. 1 . 2 OJ No L 29, 2. 2. 1994, p. 1 . It shall apply until 24 June 1994. 19. 5. 94 Official Journal of the European Communities No L 127/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1994. For the Commission Leon BRITTAN Member of the Commission ANNEX Category CN code Description Thirdcountry Unit Quantitative limits from 25 March 1994 to 24 June 1994 28 6103 41 10 Trousers, bib and brace overalls, breechers and Pakistan 1 000 6 248 6103 41 90 shorts (other than swimwear), knitted or crocheted, pieces 61034210 of wool, of coton or of Man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91